 

Case 7:20-cr-01219 Document? Filed on 07/14/20 in TXSD Page 1 of 4

“-

AO 91 (Rev 8/01) Criminal Complaint

' United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA ; .
V. United States District Court CRIMINAL COMPLAINT

rn District of Te
Southe pists lexas

 

WL 86 279  CaseNumber! = M-20- 1323 -M

 

=
Joel SEPULVEDA, 1991 (USA . =
woe (SA) David J. Bradley, Clerk - aes nm

SEALED =

pays SA Os =
(Name and Address of Defendant) ~d =x
\ 4 =
I, the undersigned complainant being duly sworn staté the following is true and correct to the best of my ZF
. ao >
knowledge and belief. On or about 06/48/2020 in Starr County, ine 4
« >a

the Southern District of Texas the defendant(s)

 

‘

(Track Statutory Language af Offense)
21 USC 841 & 846 - Conspiracy to Possess with the Intent to Distribute and Possession with intent to Distribute Marijuana, approximately 260.0
kilograms, a schedule | controlled substance. .

GA

in violation of Title 21 United States Code, Section(s) USC 841 & 846
I further state that I am a(n) DEA Special Agent and that this complaint is based on the
following facts:

See attached affidavit.

Continued on the attached sheet and made a part of this complaint:. , Yes X No
Approved by: AUSA Patricia Cook Profit

Submitted by reliable electronic means, sworn to and attested

 

 

 

 
  

to telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: {Si Christopher Donahue
Signature of tahoe,
July 6, 2020 C—> Jt/ F On spristophenSahye DEA Special Agent __—
. UY : UY

 

 

Juan F. Alanis ; _ U.S. Magistrate Judge

fo
Name and Title of Judicial Officer Signattte of Judicial Officer
 

Case 7:20-cr-01219 Document 7 Filed on 07/14/20 in TXSD Page 2 of 4

ATTACHMENT 1

“1. During May and June, 2020, DEA Special Agents and Border Patrol Agents (BPA)

received information from two (2) DEA confidential sources (CS 1 and CS 2) who stated
that GARCIA drug trafficking organization (DTO) member ~

” was coordinating the smuggling of narcotics from Mexico into the United
States in the area of Midway Road, Rio Grande City, Texas. Both CS 1 and CS 2 stated .
that. . was coordinating his smuggling activities with his cousin Joel

SEPULVEDA aka “Joey” who was working as scout and coordinator for

. Additionally, both CS 1 and CS 2 stated that Rosbel GARCIA was
working for Luis SEPULVEDA and Joel SEPULVEDA as a scout and narcotics load
vehicle driver. CS 1 has provided information to agents which has led to the seizure of
over $500,000.00 in suspected drug proceeds and over 250 kilograms of suspected
marijuana. Information provided by CS 1 to agents regarding the GARCIA DTO has
been corroborated through extensive surveillance, research, interviews with DTO
members, and other sources of information. CS 2 has also provided agents with
information regarding GARCIA DTO drug trafficking activities and the roles of its
members. Agents have been able to corroborate information provided by CS 2 through
extensive surveillance and interviews with other sources of information.

. On fine 18, 2020, BPAs established surveillance along the Rio Grande River, in an area

known as Reyes Landing in Rio Grande City, Texas, which is a known smuggling

' corridor for narcotics entering the United States.
. At approximately 8:51 p.m., BPAs observed a white newer model Chevrolet Blazer SUV

drive-to the southern end of Midway Road. Shortly thereafter, BPAs observed the Blazer
drive back north on Midway Road and park at the intersection of Midway Road and a dirt
road that leads to Reyes Landing. BPAs observed that the Blazer was parked at the .
intersection of Midway Road and the dirt road for approximately three (3) to four (4)
minutes and then travelled back north on Midway Road. BPAs have observed that this
dirt road is frequently used by narcotics traffickers due to its direct route to Reyes
Landing. BPAs observed that the Blazer was identical to a white Chevrolet Blazer
owned by Joel SEPULVEDA’s wife, Maria Sepulveda. Additionally, BPAs observed
that the Blazer appeared to be scouting for law enforcement and doing a “dry run” or
“test run” to see if the vehicle would be stopped by law enforcement upon driving back
north on Midway Road.

. At approximately 10:40 p.m., BPAs observed a white Chevrolet Silverado drive along the

river road, adjacent to the Rio Grande River, and park in the area of Reyes Landing.

BPAs observed that the Silverado remained parked at the river for approximately five (5)
minutes. After approximately five (5) minutes, BPAs heard one (1) of the Silverado’s
doors close. Moments later, BPAs observed the Silverado depart Reyes Landing and
travel northbound on Midway Road. As the Silverado drove north on Midway Road, a
BPA drove South on Midway Road in an attempt to get a closer look at the vehicle. As
the BPA neared the Silverado, the BPA observed the Silverado drive through the
intersection of Midway Road and U.S. Expressway 83 without stopping at the stop sign
and drive north on Suntex Road. Shortly after, the BPA attempted to conduct a vehicle

/
f
Case 7:20-cr-01219 Document 7 Filed on 07/14/20 in TXSD Page 3 of 4

stop on the Silverado. The Silverado subsequently failed to yield and agents pursued the
vehicle as it drove north through Rio Grande City, Texas. After a few minutes the driver
abandoned the vehicle in a brushy area near the intersection of Alvarez Road and Agua
Verde Road.

5. BPAs discovered a total of fourteen (14) bundles of suspected marijuana inside of the
abandoned Silverado. The bundles were subsequently processed at the Border Patrol
Station: The bundles weighed approximately 260 kilograms, and a field test was .

- conducted on a sample taken from one (1) of the bundles, which tested positive for the

characteristics and properties of marijuana.

6. Agents subsequently pursued the driver of the Silverado with a Border Patrol K-9 officer
who is trained to track individuals. Agents subsequently tracked the driver southeast

'- towards Alvarez Road. While tracking the driver, agents located the driver’s shoes, shirt,

and part of the drivet’s phone, Agents subsequently tracked the driver to the Esperanza
Apartments on Alvarez Road, where agents observed Rosbel GARCIA attempting to hide
behind a vehicle in the parking lot. Agents observed that GARCIA was not wearing a
shirt, shoes, and possessed half of a broken phone. Agents observed numerous fresh
scratches and cuts on GARCIA’s torso, arms, and: legs. GARCIA was subsequently
arrested.

7. On June 19, 2020, agents conducted a post arrest Mirandized interview of GARCIA.
During the interview, GARCIA admitted to participating in the marijuana smuggling
attempt and stated that he was driver of the Silverado that fled from agents. GARCIA

stated that on June 18, 2020, . ‘ contacted him via telephone
and asked him if he was interested in picking up p and transporting a marijuana load from
the Rio Grande River. GARCIA stated that “told him he would be.
picking up "Jale" which he understood to be marijuana. .
8. GARCIA stated that works with =. > 1 Joel
SEPULVEDA to smuggle narcotics into the U.S. GARCIA stated that Joel
_SEPULVEDA helps by scouting for narcotics shipments .

9. GARCIA stated that on June 18, 2020, he met with Joel SEPULVEDA and he provided
GARCIA with the keys to the Chevrolet Silverado that he used to pick up the marijuana ©
at the river. ,

10. GARCIA stated on June 18, 2020, called him and told him that the
‘marijuana was teady to be picked up at the Rio Grande River, GARCIA stated-that he
subsequently drove down to the Rio Grande River where his vehicle was loaded with

marijuana bundles by unknown Mexican subjects. GARCIA stated that prior to picking
up the marijuana, he spoke with Joel SEPULVEDA who told him that he had also
travelled to thé border a short time before him and that the area was clear of law
enforcement. -GARCIA stated that while his vehicle was being loaded up with the

, Marijuana, he was on a three (3) way phone call with and Joel:
SEPULVEDA. GARCIA stated that Joel SEPULVEDA was scouting for GARCIA
when he picked up the marijuana. GARCIA stated that while on the three (3) way phone
call, . told GARCIA to drive faster to avoid getting arrested by law
enforcement.
Case 7:20-cr-01219 Document 7 Filed on 07/14/20 in TXSD Page 4 of 4

11. GARCIA stated thai was the coordinator of the marijuana smuggling
attempt and . was going to pay him for picking up and transporting the
marijuana.

 

 

 
